DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination. 
The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/12/21 and 10/26/21 were considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
 Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Park), US publication no. 2015/03177621.
As per claim 1, Park teaches a frequency scaling method, wherein the method [para 4] comprises: 
predicting an energy efficiency parameter for processing a current frame of an image by at least one module, wherein the at least one module comprises at least one of a central processing unit (CPU), a graphics processing unit (GPU), a memory  configured to store the current frame, or a neural network processing unit (NPU) [para 4, 25-27, 49]; 
selecting a first frequency set from a plurality of frequency sets based on the predicted energy efficiency parameter, wherein the first frequency set comprises a preset frequency corresponding to each of the at least one module [para 4, 24, 41]; and 
scaling a working frequency of each of the at least one module for processing the current frame to the preset frequency corresponding to each of the at least one module [para 4, 24, 41]. 
Yang discloses: 
[0004] Systems, methods, and computer programs are disclosed for minimizing power consumption in graphics frame processing. One such method comprises: initiating graphics frame processing to be cooperatively performed by a central processing unit (CPU) and a graphics processing unit (GPU); receiving CPU activity data and GPU activity data; determining a set of available dynamic clock and voltage/frequency scaling (DCVS) levels for the GPU and the CPU; and selecting from the set of available DCVS levels an optimal combination of a GPU DCVS level and a CPU DCVS level, based on the CPU and GPU activity data, which minimizes a combined power consumption of the CPU and the GPU during the graphics frame processing.

[0041] FIG. 4 is a flowchart illustrating an embodiment of a method 400 implemented in the system 100 for co-optimizing CPU and GPU DCVS to minimize power consumption during graphics frame processing. At block 402, GPU and CPU activity data are received from, for example, the CPU activity profiler 302 and the GPU activity profiler 304. The CPU/GPU DCVS co-optimization module(s) 102 may determine possible low power modes for the CPU 106 and the GPU 104 (block 404) and/or respective DCVS levels, operating frequencies, etc. (block 406) or as otherwise described above. At block 408, the CPU/GPU DCVS co-optimization module(s) 102 may receive temperature data and/or IDDQ leakage data for the CPU 106 and the GPU 104. Based one or more of the data received and/or determined in blocks 402, 404, 406, and 408, the CPU/GPU DCVS co-optimization module(s) 102 selects the appropriate co-optimization algorithms according to the graphics workload type, and determines (block 410) an optimal combination of a CPU DCVS level and a GPU DCVS level that minimizes the combined power consumption of the CPU 106 and the GPU 104 during graphics frame processing. At block 412, the optimal operating point (e.g., DCVS setting(s)) are transmitted to the DCVS controller 112, which controls the adjustments to the frequency and/or voltage of the CPU 106 and the GPU 104 for processing the graphics workload within the frame deadlines (block 414).

[0049] In the example of FIG. 9, operating point 910 (illustrated as a black circle) represents a current operating point of the CPU 106 and the GPU 104. The optimization algorithm may be configured to estimate power consumption of adjacent DCVS operating points to determine if there is a lower-power operating point. It may be determined that operating points 912 (illustrated with an X) yield lower overall power consumption but do not meet frame deadlines and, therefore, are not considered. The triangular bounded area represents combinations of CPU/GPU DCVS levels that would meet the frame processing deadlines. Operating points 914 (illustrated with a white circle) may be determined to yield lower overall power consumption and meet frame deadlines. However, an operating point 916 (illustrated with a greyed-out circle) may be identified as an optimal new operating point because it not only meets frame deadlines but yields the lowest overall combined CPU/GPU power consumption of all adjacent operating points. One of ordinary skill in the art will appreciate that other optimization methods may be implemented including, for example, branch and bound tree search or any other desirable method.

As per claim 2, Park teaches that the energy efficiency parameter comprises at least one of the following: a quantity of instructions for processing the current frame by the CPU, a cache miss generated when the CPU processes the current frame, a quantity of draw calls for processing the current frame by the GPU, a bandwidth for 
As per claim 3, Park teaches that the first frequency set meets an energy efficiency requirement, and the energy efficiency requirement comprises at least one of the following: a power consumption requirement or a performance requirement [figures 6-8; para 4, 47, 49].
	As per claim 4, Park teaches that the power consumption requirement is a minimum power consumption requirement, and the performance requirement is that a performance characteristic meets a preset threshold [para 4, 47, 49].
	As per claim 5, Park teaches the selecting a first frequency set from a plurality of frequency sets based on the predicted energy efficiency parameter comprises: predicting, based on the predicted energy efficiency parameter, a performance characteristic corresponding to each frequency set; and selecting, from the plurality of frequency sets, the first frequency set corresponding to the performance characteristic meeting a preset threshold [para 4, 45, 47, 49].
	As per claim 6, Park teaches that the selecting, from the plurality of frequency sets, the first frequency set corresponding to the performance characteristic meeting the preset threshold comprises: predicting, based on the predicted energy efficiency parameter, power consumption corresponding to each frequency set; selecting, from the plurality of frequency sets, a. plurality of second frequency sets corresponding to a plurality of performance characteristics meeting the preset threshold; and selecting, 
	As per claim 7, Park inherently teaches the predicting an energy efficiency parameter for processing a current frame of an image by at least one module comprises: predicting, based on a historical energy efficiency parameter, the enemy efficiency parameter for processing the current frame of the image by the at least one module, wherein the historical energy efficiency parameter is obtained based on an energy efficiency parameter of at least one frame before the current frame [figures 6-8; para 4, 5, 45, 47, 49].
	As per claim 8, Park inherently teaches that the predicting, based on a historical energy efficiency parameter, the energy efficiency parameter for processing the current frame of the image by the at least one module comprises: searching a load prediction table based on the historical energy efficiency parameter, to predict the energy efficiency parameter for processing the current frame of the image by the at least one module [figures 6-8; para 4, 45, 47, 49].

	As to claims 9-16, basically are the corresponding elements that are carried out the method of operating step in claims 1-8. Accordingly, claim 9-16 are rejected for the same reason as set forth in claims 1-8.
	As to claims 17-20, directed to a computer readable medium storing the instructions to perform the method of steps as set forth in claims 1-8 executed by the system disclose in claims 9-16. Therefore, it is rejected on the same basis as set forth hereinabove.
Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	OH, US publication no. 2014/0063026 discloses a semiconductor device includes: a graphics processor unit (GPU) configured to receive  input data and a central processing unit (CPU) configured to receive the input data and adjust a frequency and operating voltage of the GPU based on the input data. The GPU performs image processing on the input data based on the adjusted frequency and the operating voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Feb. 25, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Park is cited prior art.